Citation Nr: 1020516	
Decision Date: 06/03/10    Archive Date: 06/10/10

DOCKET NO.  05-21 072	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for hypertension, to 
include as secondary to his service-connected posttraumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for heart disease, to 
include as secondary to his service-connected PTSD.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse




ATTORNEY FOR THE BOARD

N. L. Northcutt, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from April 1969 to April 
1973, and from November 1990 to June 1991, including service 
in the Southwest Asia theatre of operations during the 
Persian Gulf War.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Northern Little Rock, Arkansas.  

The Veteran and his spouse presented testimony at a hearing 
before the undersigned Veterans Law Judge in January 2006, 
and a transcript of the hearing has been associated with the 
Veteran's claims file.

By way of background, the Veteran's claims were remanded for 
further evidentiary development by the Board in May 2007 for 
a VA medical opinion regarding direct service connection for 
hypertension; in July 2008 to obtain the Veteran's Social 
Security Administration (SSA) records; and most recently in 
February 2009 to obtain a complete rationale for two medical 
nexus opinions of record.  As discussed below, the Board 
finds that the rationales provided in the addendum opinions 
obtained by the Appeals Management Center (AMC) are 
insufficient, and the appeal is REMANDED to the RO via the 
AMC, in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

The Veteran is seeking service connection for both 
hypertension and heart disease as secondary to his service-
connected PTSD.  At the time the instant appeal was last 
before the Board, the Veteran's claims file contained two VA 
opinions (contained in April and December 2004 VA heart 
disease examination reports), authored by the same VA 
examiner, finding that the Veteran's hypertension and heart 
disease are less likely than not related to or aggravated by 
his service-connected PTSD.  Because these opinions merely 
chronicled the Veteran's medical conditions and offered no 
corresponding rationale in support of their conclusions, the 
Board remanded the claims to the AMC in order to obtain a 
supporting rationale pursuant to Nieves-Rodriguez v. Peake, 
22 Vet. App. 295 (2008) (holding that to have probative 
value, a medical examination report must contain not only 
clear conclusions with supporting data, but also a reasoned 
medical explanation connecting the two).

In addendum opinions rendered in September and December 2009, 
the examiner who offered the aforementioned 2004 opinions 
provided further rationale for his medical opinion that the 
Veteran's hypertension was not caused by or aggravated by his 
service-connected PTSD.  With regard to whether PTSD caused 
hypertension, the examiner appears to have reasoned that 
since PTSD was not service connected until 2003, and 
hypertension was diagnosed prior to that (in the early 
1990's), PTSD could not have caused hypertension.  This 
reasoning mixes rules governing administrative actions with 
medical principles.  The requested medical opinion should 
rest solely on medical principles.  

With respect to whether PTSD aggravated the Veteran's 
hypertension, the examiner compared a November 2003 blood 
pressure reading of 118/80 to a blood pressure reading of 
136/86 in July 2009, opining that the elevation in the 
Veteran's blood pressure readings over this period of time 
was due to the natural progression of his hypertension, 
noting the Veteran's risk factors of hyperlipidmia and a 
cigarette-smoking habit.  Thus, the examiner concluded that 
the evidence of record did not support a theory that the 
Veteran's hypertension had been aggravated by his service-
connected PTSD.  Again, given the dates considered, this 
opinion appears to rely in part on rules governing VA's 
administrative action, when it is medical principles that 
should be controlling.  



Accordingly, the claims file should again be returned to the 
opinion provider for further clarification.  

Therefore, the case is REMANDED for the following action:

1. The AMC should send the Veteran's 
claims folder to the examiner who 
conducted the April and December 2004 VA 
heart examinations and provided the 
September and December 2009 VA opinions, 
or if the examiner is no longer 
available, a suitable replacement, to 
request that he prepare an addendum to 
his report.  

The Veteran need not be re-examined 
unless an examination is deemed 
necessary.  If a physical examination is 
deemed necessary, all indicated testing 
should be accomplished.  The claims file, 
as well as a complete copy of this 
Remand, should be made available to and 
reviewed by the examiner.  

With reference to supporting medical 
facts set out in the record (including 
the date of onset of PTSD as may be 
medically shown, and the date of onset of 
hypertension and heart disease as may be 
medically shown) together with relevant 
medical principles as the examiner 
considers necessary to include and 
explain, the examiner is asked to revisit 
the questions previously addressed in his 
prior examination reports and addendums, 
and offer well reasoned opinions as to 
whether it is likely, unlikely, or at 
least as likely as not that the Veteran's 
hypertension or heart disease were caused 
by PTSD, or increased in severity beyond 
their natural progression by PTSD.  

2.  Thereafter, the AMC should 
readjudicate the Veteran's claims.  If 
any benefit sought on appeal is not 
granted, the RO should issue the Veteran 
and his representative a supplemental 
statement of the case and provide them an 
opportunity to respond.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2009).


